Citation Nr: 1118279	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-16 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 2007 for the award of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than August 17, 2007 for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for bilateral hearing loss and tinnitus, effective August 17, 2007.

In July 2008, the Veteran raised the issue of clear and unmistakable error (CUE) in the July 1970 rating action that denied service connection for a hearing loss.  A December 2008 rating action found no CUE in the July 1970 rating action.  The Veteran was properly informed of the RO's decision, but did not file a notice of disagreement.  Hence, the CUE issue is no longer active, and will not be addressed in this decision.   


FINDINGS OF FACT

1.  In a July 1970 rating decision, the RO denied the Veteran's claim for service connection for a hearing defect.  The Veteran did not appeal this decision, and it became final.

2.  In August 2007, the Veteran filed a claim to reopen his claim for entitlement to service connection for bilateral hearing loss.  In October 2007, he amended his claim to include entitlement to service connection for tinnitus, as well as bilateral hearing loss.  In a May 2008 rating decision, the RO awarded service connection for bilateral hearing loss and tinnitus, effective August 17, 2007, the date his claim to reopen entitlement to service connection for bilateral hearing loss was received.



CONCLUSION OF LAW

The criteria for an effective date prior to August 17, 2007, for the award of service connection for bilateral hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (the Court) found that the VCAA notice requirements applied to all elements of a claim.  

In this case, the Veteran was provided notice of the evidence necessary to reopen the previously denied claim for service connection for a hearing defect in a December 2007 letter.  The letter provided general notice to the Veteran as to how VA determines disability ratings and effective dates and examples of the evidence used to make those determinations, pursuant to Dingess/Hartman.  Following the award of service connection, and the Veteran's notice of disagreement with the effective date assigned, the RO provided notice of the evidence necessary to substantiate a claim for an earlier effective date in an April 2009 statement of the case.  The Court has held that, as in this case, once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, the resolution of the Veteran's claim is also dependent on the Court's interpretation of the law and regulations pertaining to claim for VA benefits.  Consequently, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).  Hence, there is no duty to provide additional notice as to these issues.

Law and Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  In cases involving claims to reopen, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

Previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2010).  Additionally, the Court held that VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (failure to fulfill duty to assist cannot be basis for CUE even when medical record that RO erroneously failed to obtain later formed basis for award of service connection when RO obtained record).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  

If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Factual Background and Analysis

Historically, the Veteran complained of hearing loss and tinnitus.  During a June 1970 VA examination, he reported right ear hearing loss and ringing in his ears.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
--
10
LEFT
20
15
0
--
0

The diagnosis was: none.

In a July 1970 rating decision, the RO denied service connection for a hearing defect.  It was noted that the evidence of record did not demonstrate any hearing loss or ear disease.  The Veteran did not appeal that decision, and it became final.

During a June 2007 VA audiology consultation, the Veteran presented with complaints of longstanding hearing loss in both ears and impairment in his ability to communicate.  He reported a history of noise exposure in the military as the result of work related to radio operations.  He was concerned that his hearing in background noise was limited, particularly when the signal of interest was "high-pitched."  An audiogram with pure tone testing revealed normal hearing sensitivity in both ears from 250 to 2000 Hertz.  Moderate/severe to severe hearing loss was present from 3000 to 8000 Hertz.  

In August 2007, the Veteran filed a claim to reopen his claim for entitlement to service connection for a bilateral ear condition to include hearing loss.  

October 2007 private audiograms from Hess Memorial Hospital revealed high frequency sensorineural hearing loss bilaterally.  

In October 2007, the Veteran amended the claim to include tinnitus.  He submitted a copy of his August 2007 claim and requested that August 17, 2007 be used as an effective date.  He also submitted a personal statement and letters from his daughter and a friend to support his claimed hearing loss and tinnitus.  In his personal statement, he alleged that he had high frequency hearing loss possibly due to his duties as a high frequency radio operator in the Navy.  He also claimed he had continuous ringing in his ears.  The Veteran's adult daughter wrote she remembered her father had difficulty hearing her since the age of seven and stated her belief that the Veteran suffered from significant hearing loss for the better part of her life.  A friend of the Veteran wrote that he met the Veteran while working together in the Navy reserves in 1972.  He stated that the Veteran told him that he suffered from tinnitus and hearing loss as a result of his reservist duty.  

In a December 2007 VA preventative health outpatient treatment note, the Veteran indicated he had problems hearing.  

During a March 2008 VA audio examination, the Veteran complained of bilateral hearing loss and tinnitus.  He reported tinnitus manifested as a constant, steady, high frequency sound in approximately 1972.  An audiogram revealed bilateral sensorineural hearing loss, with normal hearing between 250 to 2000 Hertz, moderately severe loss at 3000 Hertz, and severe loss at 4000 to 8000 Hertz.  The examiner opined that the Veteran's hearing loss and tinnitus were at least as likely as not (50/50 probability) caused by or a result of his military service.  

In a May 2008 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and tinnitus.  A 10 percent rating was assigned for tinnitus and a noncompensable rating was assigned for bilateral hearing loss.  Both ratings were assigned effective from August 17, 2007, which was the date of the reopened claim.

In subsequent statements, the Veteran asserted that an effective date from the date of his discharge from service was warranted for the award of service connection for bilateral hearing loss and tinnitus.  

Based on a review of the claims folder, the Board finds that the July 1970 rating decision which denied service connection for a hearing defect was final as to the evidence then of record because the Veteran did not file a timely substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

The Board is sympathetic with the Veteran's claim that he had symptoms of hearing loss and tinnitus long before he was diagnosed; however, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, an effective date prior to August 17, 2007 for the award of service connection for bilateral hearing loss and tinnitus is not assignable as a matter of law.  The Board points out the July 1970 rating decision denying service connection for a hearing defect is final.  The only way the Veteran could attempt to overcome the finality of the July 1970 decision-in an attempt to gain an earlier effective date-is to request a revision of that decision on the basis of clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105.  In this appeal, the Veteran asserted in a July 2008 claim, that the July 1970 rating decision involved CUE.  In a December 2008 rating decision, the RO determined CUE in the July 1970 rating decision was not found.  The Veteran did not file a timely substantive appeal with the decision and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Following the July 1970 final disallowance of the claim for service connection for a hearing defect, the Veteran did not file a formal request to reopen this claim until August 17, 2007.  The Board has thoroughly reviewed the evidence of record from July 1970 to August 2007 to see if the RO received a claim from the Veteran, an informal claim, or an expressed written intent to file a request to reopen the claim for service connection for hearing loss and tinnitus, and finds nothing in the record to support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155 (2010).  

In this case, the claim to reopen was received by the RO on August 17, 2007; thus, service connection was awarded as of August 17, 2007.  The regulations are clear that the effective date of a reopened claim after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of a claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2) (2010).  Thus, there is no basis to grant an effective date prior to August 17, 2007, for the award of service connection for bilateral hearing loss and tinnitus.  Accordingly, this claim is denied.


ORDER

Entitlement to an effective date earlier than August 17, 2007 for the award of service connection for bilateral hearing loss is denied.

Entitlement to an effective date earlier than August 17, 2007 for the award of service connection for tinnitus is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


